The opinion of the court was delivered, January 9th 1872, by
Thompson, C. J.
The general principle asserted by the learned judge below was undoubtedly correct, but there were qualifying circumstances in the case sufficient to control the generality of the rule, if not to take the case entirely out of it. The North American Land Company, by its trustees, conveyed the land in controversy in 1808 to one Abraham Ludwick. The plaintiff in error derives title through sundry conveyances from and under him. The Ludwick deed was not recorded until 1851. In the mean time the company conveyed a large number of tracts to Baldwin and Barlow, including the tracts of which the land in controvei’sy is part, and their deed was duly recorded in Mercer *277county in 1816. Afterwards, in June 1844, Stephen Barlow, who had become the sole owner of the Baldwin and Barlow purchase, reconveyed the lands unsold by them to the trustees of the same company. In August 1854, the company by their trustees sold and conveyed the same land to Arthur Cullum, under whom the defendant in error dereigns title, viz., by deed of July 1869, under proceedings in the Orphans’. Court of Mercer county. Undoubtedly Cullum, Crooks his grantee, and the defendant in error, all had constructive notice of the Ludwiek deed, and subsequent conveyances down to Taylor in 1851, for they were all on record. This, however, would not defeat the title of defendant in error under the circumstances of this case, however it might affect equitable considerations, if there were any in the case.
It was thought by the learned judge, and he so charged in substance, that Cullum having purchased from a party who had no notice, actual or constructive, of the deed of Ludwiek from the company, he took their title, and stood exactly in their shoes, and could hold the land, whether he had notice himself of the Ludwick title of not. While that is certainly true as a general rule, it will not hold in this case. The company sold to Ludwiek, and afterwards sold to Cullum. The same party was the grantor in both cases. What was done by it at any time must be presumed to have been known by it at all times. The company was the same, although the trustees were different. It continued by succession. The intervening sale to Baldwin and Barlow could not alter the effect of the company’s acts in their relation to third parties. They, not Baldwin and Barlow, sold and conveyed to Ludwiek, and they sold and conveyed to Cullum. They must be presumed to have known what they had done as well as what they were doing. It is vain to say that they had not notice, and that Oullum stood in the shoes of an innocent purchaser without notice. Had the transaction been that of an individual instead of a company, although this would not in the least have changed the principle, it would have more clearly developed what we insist upon, that the party being remitted to his title, would be bound by any acts done by him before conveyance affecting his title. The length of time between the sale to Ludwiek and the sale to Cullum, might be a circumstance to mislead the company in regard to the principle, but it affects not the principle. The company lived and existed all the while, and was all the while to be affected by their own past acts, just as would an individual be. For these reasons this judgment must be reversed.
We cannot regard the points submitted in the argument of the counsel for the defendant in error. They are not considerations arising out of the assignments of error, and are not on the record. Both assignments of error are sustained.
The judgment is therefore reversed, and a venire de novo awarded.